Title: From Thomas Jefferson to the County Lieutenant of Shenandoah, 18 February 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmd. Febry. 18. 1781.

The prisoners taken at the Battle of the Cowpens being to pass under the conduct of Mr. Hyrne or Mr. Boush Commissaries of Prisoners, they will be attended by the guard at present with them as far as Shenandoah Court House. There you will be pleased to have assembled such guard and at such time as either of these Gentlemen shall fix on, which guard must see them safely over the Potowmack. I am with much respect, &c.
